FILED
                            NOT FOR PUBLICATION                              OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30373

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00064-SEH

  v.
                                                 MEMORANDUM *
HAARUN ABU LATIF MUNIR, a.k.a.
Cutty -, a.k.a. Sam -, a.k.a. Harry Truman
Hicks,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Haarun Abu Latif Munir appeals from the 300-month sentence imposed

following his guilty-plea conviction for conspiracy to possess methamphetamine

with intent to distribute, in violation of 21 U.S.C. § 846. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

       Munir contends that the district court procedurally erred by failing to

address his arguments regarding the 18 U.S.C. § 3553(a) sentencing factors. He

also contends that the sentence is substantively unreasonable. The record reflects

that the district court did not procedurally err and, in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc).

       AFFIRMED.




                                             2                                      10-30373